Order entered May 13, 2021




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-21-00027-CV

                          JUSTIN A JINRIGHT, Appellant

                                         V.

         NORTH TEXAS MUNICIPAL WATER DISTRICT, Appellee

                On Appeal from the 429th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 429-02373-2016

                                      ORDER

       Before the Court is appellant’s past due motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief received May 11, 2021

filed as of the date of this order.


                                              /s/   CRAIG SMITH
                                                    JUSTICE